United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                        February 6, 2007
                                    FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                       _________________                                    Clerk
                                           No. 06-20628

                                       (Summary Calendar)
                                       _________________


SLC LAND AND CATTLE; SLC TRUST,


                               Plaintiffs - Appellants,

versus


US DEPARTMENT OF AGRICULTURE; FARM SERVICES AGENCY,


                               Defendants - Appellees.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                    USDC No. 4:06-CV-745



Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*

         SLC Land and Cattle and SLC Trust (collectively, “SLC”) appeal the district court’s grant

of summary judgment in favor of the U.S. Department of Agriculture and Farm Services Agency,

(collectively, “Appellees”). SLC argues that the district court violated Rule 56(c)’s ten-day notice


         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
requirement by only giving SLC two days to respond to Appellees’ motion for summary judgment.

        Rule 56 of the Federal Rules of Civil Procedure allows a party responding to a motion for

summary judgment ten days to present argument and evidence in opposition to the motion. FED. R.

CIV. P. 56(c). We strictly enforce Rule 56(c)’s ten-day notice requirement. See Powell v. United

States, 849 F.2d 1576, 1579 (5th Cir. 1988); see also Leatherman v. Tarrant County Narcotics

Intelligence & Coordination Unit, 28 F.3d 1388, 1397-98 (5th Cir. 1994). Nevertheless, we apply

the harmless error doctrine to “lack of notice required by Rule 56(c).” Powell, 849 F.2d at 1580.

Error in notice is harmless “if the nonmovant has no additional evidence or if all of the nonmovant’s

additional evidence is reviewed by the appellate court and none of the evidence presents a genuine

issue of material fact.” Resolution Trust Corp. v. Sharif-Munir-Davidson Dev. Corp., 992 F.2d 1398,

1403 (5th Cir. 1993).

        Even assuming that SLC did not consent to the district court’s truncation of the notice period,

SLC does not point to any additional evidence or legal arguments that it would have introduced had

the district court fully complied with Rule 56(c). Therefore, the error in notice was harmless and not

reversible.

        AFFIRMED.




                                                 -2-